DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 20) in the reply filed on March 12, 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden (page 6), and that the amended claims substantially overlap in scope (page 7).  This is not found persuasive because the inventions have (A) Separate classification thereof, and (C) Different field of search (see MPEP 808.02). Even with the amendment, the restriction is proper since product claims recites process limitations which are treated as product by process limitations. As set forth in MPEP 2113, product by process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. Note that prior art references disclose the requisite structure including a gas turbine component, plate, braze material and filler implied by the steps (see Whims and Hovel below), though these references do not necessarily disclose that the application of the filler material provides the heat which bonds the recessed surface of the gas turbine component to the inner surface of the plate with the braze material. Note that a product which has a weld structure and a braze structure formed by separate welding and brazing process would appear to meet the claim limitations for the system claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim is objected to because of the following informalities: in claim 20, line 5, it appears that “an” should changed to “a”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "easy-to-weld" and “hard-to-weld” in claims 1, 5, 6, and 20 are a relative terms which renders the claim indefinite.  The terms "easy-to-weld" and “hard-to-weld” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear what materials are being positively claimed since it unclear to what material properties at what specific conditions are being required for “easy-to-weld materials” and “hard-to-weld materials”. Furthermore, it is not clear what types of welding process are being used to determine a material is easy or hard to weld. The Examiner notes that different materials are suitable for different welding processes which involve different filler materials, and different temperatures. For examination purposes, the Examiner is considering a material that has a weld as an “easy-to-weld” material, and “hard-to-weld” material as materials of turbine components (ex. Ni superalloy) which have braze connections.
Furthermore, regarding claims 5-6, the phrases “such as”, "another suitable hard-to-weld material", and “another suitable easy-to-weld material” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or another suitable… material") and it is unclear whether the limitation(s) following the phrase “such as” are part of the claimed invention, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claims 1 and 20 recite the feature of a braze material disposed within the recessed portion and configured to bond to the recessed surface with the plate which pertains to an intermediate product with the braze material prior to heating (as shown in Fig. 2). On the other hand, these claims also recite the feature of a filler material disposed on the outer surface of the plate which requires the heating and bonding step has been carried out (as shown in Fig. 4). Accordingly, it is unclear whether the claim relates to the system before or after welding.
Furthermore, Claim 9 recites that the braze material comprises a powder, foil, tape or pre-form, however this is problematic since this corresponds to the system before the welding process. It is further unclear whether the system corresponds to the finished product or an intermediate product.
Furthermore, Claim 20 recites “a filler material disposed on a surface of the plate” and “a welding device is configured to apply the filler material”. It is further unclear how the filler material is disposed on a surface of the plate which corresponds to the welded condition, and also be configured to be applied by the welding device which corresponds to before the heating process.
Claim 20 further recites “wherein a welding device is configured”. It is unclear whether the claim is positively requiring the system comprising … a welding device, or whether the recitation just characterizes the filler material and its structural connection with the surface of the plate.
Claims 2-12 are indefinite based on their dependence on the claims above.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whims (US 2017/0167263).
In regards to claim 1, Whims discloses a system, comprising: 
a gas turbine component (100) comprising a recessed portion (220) with a recessed surface in a hard-to-weld (HTW) material (note that 100 is a turbine blade, or hot gas path component typically made of a Ni alloy high temperature alloy, and utilizes a brazed connection with insert 230); 
a plate (230, 240; Fig. 4) disposed over the recessed portion, wherein the plate comprises an outer surface and an inner surface, the plate comprises an easy-to-weld (ETW) material (par. 16 which includes an additive manufacturing process (a welding process), also see welding alloy 250 formed thereon), and the inner surface faces the recessed portion (Fig. 4); 
a braze material (260) disposed within the recessed portion between the recessed surface and the inner surface of the plate, wherein the braze material is configured to bond the recessed surface of the recessed portion with the inner surface of the plate (par. 17) when the braze material is heated to a brazing temperature (par. 20); and 
a filler material (250) disposed on the outer surface of the plate disposed over the recessed portion.
Note that the claimed phrases “application of the filler material… is configured to heat the braze material to the brazing temperature” is being treated as a product-by-process limitation; that is, that the system can be made by heating the braze material to brazing temperature via the application of the filler material.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of 
In regards to claim 2, Whims discloses the application of the filler material to the outer surface comprises forming the filler material to the outer surface.
Note that the claimed phrases “welding… via TIG, MIG, laser, EB, FCAW, plasma, LB fusion welding, or some combination” is being treated as a product-by-process limitation; that is, that the system platforms can be made by these specific types of welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Whims is silent as to the specific welding process, it appears that the product of Whims would be the same or similar as the system claimed.
In regards to claim 3, Whims discloses the gas turbine component comprises a hot-gas-path component for a gas turbine (100, also see par. 20).

Note that the claimed phrase “heat the braze material to the brazing temperature, wherein heat conducted through the plate is configured to raise a temperature at an interface between the plate and the braze material between 982 and 1287 degrees Celsius” is being treated as a product-by-process limitation; that is, that the system can be made by the application of the filler material of the outer surface such that the braze material is being heated.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Whims is silent as to the specific welding process and whether it heats the braze material, it appears that the product of Whims would be the same or similar as the system claimed.
	In regards to claim 9, Whims discloses the braze material.
Note that the claimed phrase “comprises a powder, foil, tape, or pre-form” is being treated as a product-by-process limitation; that is, that the system can be made by a braze material which once had the form of a powder, foil, tape or pre-form.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, 
In regards to claim 12, Whims discloses the plate (230) separates the filler material (250) from the braze material (260, Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Iwasa (US 2008/0237195).
	In regards to claim 4, Whims discloses all of the claimed elements as set forth in the rejection of claim 1, except an area of the plate is greater than a recess area of the recessed portion of the gas turbine component, and at least a portion of the inner surface of the plate interfaces with an exterior surface of the gas turbine component.
	Iwasa discloses an area of a plate (10) is greater than a recess area (area of 17 at plate 10) of a recessed portion (17) of the gas turbine component, and at least a portion of the inner surface of the plate interfaces with an exterior surface (9) of the gas turbine component (Fig. 10, par. 64).
	Whims discloses a turbine component with a recessed portion having a plate within a recessed area, however does not disclose the plate extends over the recessed area to interface with an exterior surface of the gas turbine component. Iwasa, which is also directed to a turbine component, discloses a plate with a braze material in a recessed portion which facilitates installation of the plate (par. 63) and decreases the deformation of the slot (par. 63). Thus, it would have been obvious to one having ordinary 
	Note that the envisioned combination of Whims in view of Iwasa requires the modification of the plate (Whims insert 230) into a configuration in which the plate is seated on a shoulder (see Iwasa Fig. 10). Although Iwasa does not disclose a filler material disposed on the outer surface of the plate, Whims (as noted above) discloses filler material (250) on the outer surface of the plate to dispose the insert 230 into position for brazing (par. 17). The envisioned combination would have a braze material disposed in the recessed portion (1 see below, as taught by Iwasa Fig. 10, par. 64) with the plate (2) being positioned upon the shoulders of the exterior surface of the gas turbine component and weld filler (3) being disposed on the plate which secures the plate 2 for brazing.

    PNG
    media_image1.png
    257
    338
    media_image1.png
    Greyscale

Figure of Whims in view of Iwasa

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Goncharov (US 2016/0167172).

	Goncharov discloses a filler material comprises Inconel 738 (pars. 192, 196, 197, 202).
	Whims discloses a filler material from a welding process, however does not disclose the filler material comrpsies a hard-to-weld material. Goncharov, which is also directed to a turbine component repair welding including a filler material, discloses the filler material is Inconel 738 to exhibit acceptable oxidation resistance and high mechanical properties and use a material suitable for the repair of turbine blades (par. 196) and/or to increase oxidation resistance (par. 202). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Whims by providing the filler material as Inconel 738, as taught by Goncharov, to exhibit acceptable oxidation resistance and high mechanical properties and use a material suitable for the repair of turbine blades (Goncharov par. 196) and/or to increase oxidation resistance (Goncharov par. 202).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Tsukimoto (US 2012/0272611).
In regards to claim 6, Whims discloses all of the claimed elements as set forth in the rejection of claim 1, except the filler material comprises an easy-to-weld material, such as Inconel 617, Nimonic 263, GTD222, GTD292, or another suitable easy-to-weld material.
Tsukimoto discloses a filler material comprises Inconel 617 (par. 44).
	Whims discloses a filler material from a welding process, however does not disclose the filler material comrpsies a hard-to-weld material. Tsukimoto, which is also directed to a turbine component repair welding including a filler material, discloses the filler material is Inconel 617 which is preferable as a filler metal (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Whims by providing the filler material as Inconel 617, as taught by Tsukimoto, to utilize a preferred material for filler material (par. 44).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Cheng (US 2007/0160476).
In regards to claim 7, Whims discloses all of the claimed elements as set forth in the rejection of claim 1, except the filler material comprises a machined surface that is machined to be even with an exterior surface of the gas turbine component that surrounds the recessed portion.
Cheng discloses a filler material (74, 80, Fig. 5) comprises a machined surface (Fig. 5) that is machined to be even with an exterior surface of the gas turbine component that surrounds the recessed portion (par. 33).
Whims discloses a filler material for a turbine blade that appears to even to the adjacent exterior surface, however does not disclose that the filler material is machined to be even with the exterior surface. Cheng, which is also directed to a turbine blade with a repair process using a filler material, discloses machining the filler material to provide a smooth transition area from the filler material to the original non-repaired portions of the turbine blade (par. 33). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Whims by providing a machined surface that is machined to be even with an exterior surface of the gas turbine component that surrounds the recessed portion, as taught by Cheng, to provides a smooth transition area from the filler material to the original non-repaired portions of the turbine blade (par. 33).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Brehm (US Patent 6,998,568).
In regards to claim 10, Whims discloses all of the claimed elements as set forth in the rejection of claim 1, except the braze material comprises a liquidus temperature between 982 and 1287 degrees Celsius.
Brehm discloses the braze material comprises a liquidus temperature between 982 and 1287 degrees Celsius (Col. 4, line 31).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whims (US 2017/0167263) in view of Schick (US 2015/0090773).
In regards to claim 11, Whims discloses all of the claimed elements as set forth in the rejection of claim 1, except the braze material comprises a thickness between .00254 and 1.524 mm.
	Schick discloses the braze material comprises a thickness between .00254 and 1.524 mm (par. 21, ex. 30 mils).
Whims disclose braze material for a turbine component, however does not disclose the particular thickness of the braze material. Schick, which is also directed to a turbine blade (see par. 26) with braze material, discloses a thickness between 0.00254 and 1.524 mm which provides sufficient braze thickness to form a brazed joint. it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Whims by providing the braze material with thickness between .00254 and 1.524 mm, as taught by Schick, to provide sufficient braze material to form a brazed connection in a gas turbine blade.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brehm (US Patent 6,998,568) in view of Iwasa (US 2008/0237195).
Brehm discloses a system, comprising: 
a gas turbine component (1) for a gas turbine comprising a hard-to-weld material, wherein the hard-to-weld material comprises a nickel based alloy (Col. 4, lines 3-4)
a braze material (22) comprising a bonding surface configured to contact a surface of the gas turbine component and an braze material interface surface disposed on a side of the braze material opposite the bonding surface (Fig. 4a)
an insert (21) comprising an interface surface configured to contact the braze material interface surface;  and
a filler material (7, formed by powder 8) disposed on a surface of the insert opposite the braze material (Figs. 4-5);
wherein a welding device is configured to apply the filler material to the surface of the plate opposite the braze material (Figs. 4-5).
Note that the claimed phrases “the braze material is configured to melt in response to heat conducted through the plate to the braze material and bond the plate to the gas turbine component after curing” is being treated as a product-by-process limitation; that is, that the system can be made by melting the braze material from heat conducted through the plate to the braze material.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Brehm is silent as to whether there the braze material melts from heat conducted through the plate to the braze material, it appears that the product of Brehm would be the same or similar as the system claimed since the structure contains a filler material formed by a welding process and a brazed connection that bonds the insert to the gas turbine component after curing.

	Iwasa discloses a plate (10) and the interface surface (including 9) comprises a larger surface area than a braze material interface surface (Fig. 10, see par. 64 for braze material).
Brehm discloses a turbine component with an insert for a brazing process within a recess, however does not disclose a plate and the interface surface comprises a larger surface area than the braze material interface surface. Iwasa, which is also directed to a turbine component, discloses a plate over a braze material with the plate extending past the groove 7 which facilitates installation of the plate (par. 63) and decreases the deformation of the slot (par. 63). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Brehm by providing the insert is a plate and the interface surface comprises a larger surface area than the braze material interface surface, as taught by Iwasa, to facilitate installation of the plate (par. 63) and decreases the deformation of the slot (par. 63).
	Note that the envisioned combination of Brehm in view of Iwasa requires the modification of the insert (Brehm 21) into a configuration in which the insert is seated on a shoulder (see Iwasa Fig. 10). Although Iwasa does not disclose a filler material disposed on the outer surface of the plate, Brehm (see above) discloses that filler material is applied to surfaces of the insert and surrounding component (Brehm Fig. 5). The envisioned combination would have a braze material disposed in the recessed portion (2 see below, as taught by Iwasa Fig. 10, par. 64) with the plate (1) being positioned upon the shoulders of the exterior surface of the gas turbine component (see Iwasa Fig. 10) and weld filler (3) being disposed on the plate and the surrounding surface (see Brehm Fig. 5).

    PNG
    media_image2.png
    304
    467
    media_image2.png
    Greyscale
 
Figure of Brehm in view of Iwasa

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hovel (US Patent 8,156,649) discloses a welding process subsequent a brazing process to fix coupons (20) on component (10). Hasz (US Patent 6,589,600) disclose a weld process for brazing as an alternative to using a vacuum furnace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              

5/19/2021